Order, Supreme Court, New York County (Harold Tompkins, J.), entered June 7, 1991, which denied plaintiff’s motion for a preliminary injunction, inter alia, to remove a plumbing installation, unanimously affirmed, with costs.
Plaintiff failed to show a likelihood of ultimate success on *252the merits, irreparable injury absent an injunction, and a balance of equities in its favor (Koursiaris v Astoria N. Dev., 143 AD2d 639). Denial of a preliminary injunction is a matter of the IAS court’s discretion (After Six v 201 E. 66th St. Assocs., 87 AD2d 153, 155, appeal dismissed 57 NY2d 835), which, given the existence of sharp questions of fact (see, Weil Textiles v Zaretzky, 166 AD2d 380), and plaintiff’s failure to move with dispatch in seeking the injunction (Straisa Realty Corp. v Woodbury Assocs., 154 AD2d 453, 454), was not abused here. Concur—Sullivan, J. P., Rosenberger, Wallach, Ross and Smith, JJ.